Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kirk L. Loney appeals the district court’s order dismissing his complaint filed pursuant to the Federal Tort Claims Act, 28 U.S.C. §§ 2671-2680 (2012). We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Loney v. United States, No. 3:11-cv-00845-REP, 2015 WL 731633 (E.D.Va. filed Feb. 18, 2015; entered Feb. 19, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.